Citation Nr: 0329609	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-10 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and JU

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
April 1949, and from September 1949 to February 1953.  He 
died in July 1996, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claims.

The appellant provided testimony at a personal hearing 
conducted before personnel at the RO in June 2000, a 
transcript of which is of record.


REMAND

This case was previously before the Board in August 2001, at 
which time the claims were denied.  Thereafter, the appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a February 2003 Order, the 
Court, pursuant to a Joint Motion, vacated the Board's 
decision.  In essence, the Joint Motion asserted that neither 
the duty to assist nor the duty to notify under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002), had been fulfilled in the instant case.  
Specifically, it was asserted that a new medical opinion 
should be obtained with respect to the DIC claim, with a 
specific finding as to whether it was as likely as not that 
the veteran's death was due to hospital care.  The Joint 
Motion noted that there was a prior medical opinion dated in 
January 2000 which concluded that the veteran's death due to 
aspiration pneumonia was unavoidable and inevitable.  
However, the Joint Motion contended that the opinion was 
inadequate as the clinician indicated that he had only 
reviewed 2 of the veteran's 5 claims folders.  Thus, the 
clinician who promulgated the new medical opinion was to 
review all 5 folders.

The Joint Motion further asserted that the appellant did not 
receive adequate notice as required under the pertinent 
statutory and regulatory provisions, as well as the Court's 
decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In that decision, the Court emphasized that the VCAA's 
statutory and regulatory provisions regarding the duty to 
notify required that VA specifically inform a claimant of 
what he or she must show to prevail in his or her claim, what 
information and evidence the claimant was responsible for, 
and what evidence VA must secure.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002), and has also been providing VCAA notice where an RO 
has not done so.  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir., May 1, 2003).  The Federal Circuit 
held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  See Quartuccio, supra; Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  That decision 
also emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the foregoing, and because no further guidance or 
regulatory direction has been issued to implement the Federal 
Circuit decision and VA General Counsel opinion noted above, 
the Board believes that the most appropriate action is to 
remand this case to the RO so that the appellant can be 
provided with the appropriate notice under the VCAA regarding 
her claims, as well as the additional development mandated by 
the Court's February 2003 Order and the underlying Joint 
Motion.  

As the caselaw relating to the applicability of VCAA to 
claims pending at the time of its enactment, such as the ones 
currently before the Board, has been somewhat inconsistent, a 
brief summary of the law may be helpful.  VCAA was enacted on 
November 9, 2000, and was subsequently codified, in pertinent 
part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
VA has issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) (2002).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well-
grounded.  In the instant case, the veteran filed the claim 
that is the subject of this appeal before the enactment of 
VCAA.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Finally, as noted above, in 
the case currently before the Board, the Court issued an 
Order in February 2003 vacating the Board's decision denying 
the benefits sought in the instant appeal in order for the 
Board to address and fulfill the amended duty to notify and 
assist provisions.  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment.

In providing the necessary notification under the VCAA, the 
RO should be cognizant of the fact that the Federal Circuit 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America (PVA), 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to her claims of the impact of the 
notification requirements on her claims.  
The appellant must be notified that she 
has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

2.  Pursuant to the Joint Motion/Court 
Order noted above, the RO should have all 
5 volumes of the veteran's claims folder 
provided to an appropriately qualified 
clinician in order to promulgate an 
opinion regarding the appellant's DIC 
claim; the clinician must indicate that 
all 5 volumes were reviewed.  Following 
this review, the clinician must express 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran's death was 
due to his VA hospital care.  The 
clinician is also asked to provide a 
rationale for any opinion expressed.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case (SSOC), which addresses all of the evidence 
obtained after the issuance of the last SSOC in July 2000, 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


